Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the metal object" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20100200189 A1) in view of Dulaney et al. (US 6,238,187) and Kar et al. (US 6,203,861).

Qi et al. do not explicitly teach the repair plate creates overhang, a powder bed is formed by a powder translating mechanism, the fused layer is formed by scanning a focal point of a beam emitted by a directed energy source across the powder bed, and that after forming the metal object of blade or vane the overhang is removed (as in claims 1, 12), and removing of overhang by machining (as in claims 11 and 19).
Dulaney et al. teach a repair method (Figs. 8, 9, 10A and 10B) wherein a plate (68) is placed over a cavity of a turbine blade airfoil (tip portion 64 of the airfoil 10 includes cooling holes) such that the plate (68) creates extension/overhang (see Figs. 8 and 10A) where replacement piece (68) includes excess material passing the exterior surfaces of tip (64) and  leading edge (66) of the airfoil (10)) which is removed by milling/grinding following the attachment of the replacement piece to the airfoil (Fig. 10B, col. 13, lines 61-67, col. 14, lines 28).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to provide plate of Qi et al. with an overhang which is removed at the end of the forming/repairing process, as taught by Dulaney et al., as an effective means of making sure that the area in need of covering including peripheral edges and corners is adequately covered and any excess material/overhang is removed in order to achieve the desired finish dimensions within predetermined tolerances.
In addition, since the combination of Qi et al. and Dulaney et al. teach the placing of the plate having overhangs on the cavity and that the support surface formed by the plate receives deposited layers of metallic powder, then the combination would also teach that the overhang by being an extension of the plate is part of the support surface and would necessarily and indirectly support the layer of metallic powder that is deposited on the plate.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have substituted the molten metal layer deposition of Qi et al. with the powder bed formation using a translating mechanism and scanning a focal point of a beam emitted by a directed energy source across the powder bed to form the fused layer, as taught by Kar et al., as a matter of simple substitution of one known element for another to obtain predictable results of effective formation of fused layer of alloy powder in repaired area (see MPEP 2143, KSR, Rationale “B”) or as a matter of 
 
As applied to claims 2 and 13, Qi et al. as modified by Dulaney et al. and Kar et al. teach the invention cited.  Qi et al. further teach that the layer of metallic powder is deposited onto a planar support surface of the plate (see claim 12, Fig. 8).

As applied to claims 3 and 14, Qi et al. as modified by Dulaney et al. and Kar et al. teach the invention cited.  Qi et al. further teach that the plate has a thickness of (0.5 mm to 1 mm which is equivalent to 500 to 1000 µm, paragraph [0041]) which overlaps the claim range of 25-900 µm.

As applied to claims 6 and 17, Qi et al. as modified by Dulaney et al. and Kar et al. teach the invention cited.  Qi et al. further teach that the plate (50) is bonded to the outer walls (19) of airfoil (18) by laser welding (paragraph [0042]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to further join the plate of Qi et al. as modified by Dulaney et al. and Kar et al. to the cast component during the irradiation of the powder (and laser welding) resulting in an enhanced joint between the plate and the cast component that would withstand the high temperature and high corrosive operating environment.

As applied to claims 7-10, 18 and 20, Qi et al. as modified by Dulaney et al. and Kar et al. teach the invention cited. Qi et al. further teach that the metal component is a .

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20100200189 A1) in view of Dulaney et al. (US 6,238,187) and Kar et al. (US 6,203,861) as applied to claims 1 and 12 above, and further in view of Keremes et al. (US 20130101746 A1).
As applied to claims 5 and 16, Qi et al. as modified by Dulaney et al. and Kar et al. teach the invention cited including performing steps (c) through (e) but do not explicitly teach the steps (c) through (e) are carried out in the presence of induction heating, radiant heating or a combination of both.
	However, Keremes et al. teach an additive manufacturing process wherein metallic powder material (30) is applied in layers on top of the base plate (14) and then portions of the applied layers are subsequently melted by the energy emitted from the laser beam (20) with heating elements (46) generating radiant heat (58) that maintains the entire work space (12 holding plate 14) at a desired temperature during the fabrication process (paragraphs [0029], [0038] and claim 17).
.

Claims 1-4, 6-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20100200189 A1) in view of Rose (US 8,360,734) and Kar et al. (US 6,203,861).
As applied to claims 1, 4, 11, 12, 15 and 19, Qi et al. teach a method of manufacturing and repairing (paragraphs [0008] and [0009], [0039] to [0044], Figs. 6-9) a metal object of turbine blade (10 with airfoil 18), comprising a) placing a plate (50) on top of a cast component (airfoil 18 with outer wall 19), wherein the plate (50) covers a cavity within the cast component (10/18/19); b) depositing a layer of metallic powder (34, paragraph [0044], lines 1-4) onto a support surface formed by the plate; c) irradiating at least a portion of the metallic powder to form a fused layer; d) repeating steps (b)-(c) until the metal object of blade is formed. The Qi et al. further teach that its method can be used for both manufacturing and repairing a metal object such as a turbine airfoil with hollow interior (paragraphs [0008] and [0009]).
Qi et al. do not explicitly teach the repair plate creates overhang, a powder bed is formed by a powder translating mechanism, the fused layer is formed by scanning a focal point of a beam emitted by a directed energy source across the powder bed, and 
Rose teaches a method of repairing an airfoil with tip damage (Figs. 1-6) wherein a plate (86) is placed over a cavity of a turbine blade airfoil (tip portion 68 of the airfoil 64 of blade 60 includes cooling holes) such that the plate (86) creates excess/overhang beyond the airfoil surface (see Fig. 4) followed by welding a replacement tip portion (82) on top of the plate (86) and finally grinding the airfoil to remove the excess/overhang from the plate (86) resulting in a repaired airfoil having desired dimensions (col. 2, lines 24-41-49, col. 3, lines 11-15).
Kar et al. teach that it is well-known to fabricate three-dimensional metal parts by using a powder bed formed by a powder translating mechanism and scanning a focal point of a beam emitted by a directed energy source across the powder bed to form a fused layer (Abstract, lines 1-16, Figs. 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to provide plate of Qi et al. with an overhang which is removed at the end of the forming/repairing process, as taught by Rose, as an effective means of making sure that the areas in need of covering including peripheral edges and corners are adequately covered and any excess material/overhang is removed in order to achieve the desired finish dimensions within predetermined tolerances.
In addition, since the combination of Qi et al. and Rose teach the placing of the plate having overhangs on the cavity and that the support surface formed by the plate receives deposited layers of metallic powder, then the combination would also teach that the overhang by being an extension of the plate is part of the support surface and 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have substituted the molten metal layer deposition of Qi et al. with the powder bed formation using a translating mechanism and scanning a focal point of a beam emitted by a directed energy source across the powder bed to form the fused layer, as taught by Kar et al., as a matter of simple substitution of one known element for another to obtain predictable results of effective formation of fused layer of alloy powder in repaired area (see MPEP 2143, KSR, Rationale “B”) or as a matter of combining prior art elements according to known methods to yield predictable results (see MPEP 2143, KSR, Rationale “A”).

As applied to claims 2 and 13, Qi et al. as modified by Rose and Kar et al. teach the invention cited.  Qi et al. further teach that the layer of metallic powder is deposited onto a planar support surface of the plate (see claim 12, Fig. 8).

As applied to claims 3 and 14, Qi et al. as modified by Rose and Kar et al. teach the invention cited.  Qi et al. further teach that the plate has a thickness of (0.5 mm to 1 mm which is equivalent to 500 to 1000 µm, paragraph [0041]) which overlaps the claim range of 25-900 µm.

As applied to claims 6 and 17, Qi et al. as modified by Rose and Kar et al. teach the invention cited.  Qi et al. further teach that the plate (50) is bonded to the outer walls 

As applied to claims 7-10, 18 and 20, Qi et al. as modified by Rose and Kar et al. teach the invention cited. Qi et al. further teach that the metal component is a turbine component, a turbine blade airfoil made of a single crystal structure (paragraphs [0041], [0048]) and Rose teach that it is well-known in the art to repair turbine vanes by utilizing the adding repair material to the surface of the damaged vane (Figs. 3 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to apply the claimed steps of Qi et al./Rose/Kar et al. to a turbine vane as an effective means of forming and repairing the turbine vane having desired shape and dimensions to withstand the high temperature and high corrosive operating environment.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20100200189 A1) in view of Rose (US 8,360,734) and Kar et al. (US 6,203,861) as applied to claims 1 and 12 above, and further in view of Keremes et al. (US 20130101746 A1).

	However, Keremes et al. teach an additive manufacturing process wherein metallic powder material (30) is applied in layers on top of the base plate (14) and then portions of the applied layers are subsequently melted by the energy emitted from the laser beam (20) with heating elements (46) generating radiant heat (58) that maintains the entire work space (12 holding plate 14) at a desired temperature during the fabrication process (paragraphs [0029], [0038] and claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to provide radiant heating during the process steps of (c) through (e) of Qi et al./Rose/Kar et al., as taught by Keremes et al., as an effective means of heating and maintaining the plate at the desired temperature allowing an enhanced fusion of the powder metal layers to be formed (see Keremes et al. paragraphs [0010], [0037], [0038] and [0040]).

Response to Arguments
Applicant's arguments filed 009/09/2020 have been fully considered but they are not persuasive. 
Considering the extensive amendment to the independent claims 1 and 12 for the step of depositing by powder translating mechanism and the step of irradiating by scanning a focal point of a beam which is taught by newly applied art of Kar et al., the 
Furthermore, in response to applicant's argument that Qi and Dulaney are not combinable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/09/2021